DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed March 5, 2020. Claims 1-20 are presently pending and are presented for examination.

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	Claims 1-8, 10-12, 15-20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by .

Regarding claim 1, He discloses a computer-implemented method, comprising: 
causing a first visual stimulus to be oscillated at a first frequency (See at least fig 8 and 17, ¶ 93, “two different light sources that emit lights in different wavelengths are used to emit two lights of different wavelengths (1702), e.g., in which the first light source emits light at wavelengths >850 nm, e.g., in some examples at 940 nm, and in which the second light source emits light at wavelengths <850 nm, e.g., at 780 nm.”); 
determining a second frequency associated with a user characteristic (See at least fig 8 and 17, ¶ 93, “two different light sources that emit lights in different wavelengths are used to emit two lights of different wavelengths (1702), e.g., in which the first light source emits light at wavelengths >850 nm, e.g., in some examples at 940 nm, and in which the second light source emits light at wavelengths <850 nm, e.g., at 780 nm.”); and 
based on a determination that the second frequency does not match the first frequency, causing one or more operations to be performed (See at least fig 8 and 17, ¶ 93, “the detected modulated lights from two light sources, records the two different modulated signals (e.g., signals Sl and S2), and rejects ambient light without modulation (1706). By comparing the Sl and S2 signals…The signals (Sl and S2) corresponding to the first and second modulated light for each pixel can be used together to calculate the eye's position and/or movements (1710)”), (See at least fig 8 and 17, ¶ 6, “Examples of implementations of the disclosed technology can include using an eye sensing module integrated with the device to obtain the user's eye dynamics data presenting at least one content on the display screen of the device. The user's eye dynamics data includes at least user's eye movement and changes in the user's pupil size. The obtained user's eye dynamics data is analyzed to determine the user's reaction to the contents displayed on the display screen”), (See at least fig 8 and 17, ¶ 10, “The associating can include associating a steadiness of the user's eye movement with an indication of a focus of the user's attention on the at least one content presented on the display screen”), (The examiner notes that notification applications and eye tracking systems are conventional and well-known in the art).

Regarding claim 2, He discloses the method of claim 1, wherein causing the first visual stimulus to be oscillated at the first frequency comprises oscillating a brightness amplitude of the first visual stimulus at the first frequency (See at least fig 8 and 17, ¶ 93, “two different light sources that emit lights in different wavelengths are used to emit two lights of different wavelengths (1702), e.g., in which the first light source emits light at wavelengths >850 nm, e.g., in some examples at 940 nm, and in which the second light source emits light at wavelengths <850 nm, e.g., at 780 nm.”).

Regarding claim 3, He discloses the method of claim 1, wherein the first visual stimulus comprises an indicator light (See at least fig 8-17, ¶ 91, “FIG. 15 can include a multiple light source unit 1502 and 1504 ( e.g., LED light source #1 and LED source #2) to emit multiple modulated light 1506 and 1508 ( e.g., modulated light #1 and modulated light #2) toward a user… the multiple light sources 1502 and 1504 are configured to emit multiple modulated light beams 1506 and 1508 ( e.g., at different modulated frequencies) that can be retro reflected 1514 and 1516 from the eye”).

Regarding claim 4, He discloses the method of claim 3, wherein causing the first visual stimulus to be oscillated at the first frequency comprises blinking the indicator light at the first frequency (See at least fig 8 and 17, ¶ 93, “two different light sources that emit lights in different wavelengths are used to emit two lights of different wavelengths (1702), e.g., in which the first light source emits light at wavelengths >850 nm, e.g., in some examples at 940 nm, and in which the second light source emits light at wavelengths <850 nm, e.g., at 780 nm.”).

Regarding claim 5, He discloses the method of claim 1, wherein the first visual stimulus comprises a notification displayed via a display device (See at least fig 8 and 17, ¶ 6, “systems, and devices are disclosed for using a user's eye dynamics to analyze and report the user's reaction to contents on a display screen of a device…the disclosed technology can include using an eye sensing module integrated with the device to obtain the user's eye dynamics data presenting at least one content on the display screen of the device”).

Regarding claim 6, He discloses the method of claim 1, wherein the user characteristic comprises an eye pupil diameter of a user (See at least fig 20C, ¶ 56, “The user's eye dynamics data includes at least user's eye movement and changes in the user's pupil size. The measured user's eye dynamics data is analyzed to determine the user's reaction to the contents displayed on the display screen”), (See at least fig 20C, ¶ 116, “This eye sensing module may be integrated on the front-screen side of a mobile device to provide measurement of user's eye movement and pupil size changes”).

Regarding claim 7, He discloses the method of claim 6, wherein the second frequency corresponds to an oscillation of the eye pupil diameter (See at least fig 20C, ¶ 13, “the photodetector module receives a return light including at least a partial retroreflected light from an eye of the user. The device includes a processor in communication with the photodetector module and the two groups of light sources, the processor is configured to process an output signal from the photodetector module to determine positional and dimensional parameters of the eye of the user based at least on the received partial retroreflected light”), (See at least fig 20C, ¶ 109, “Meanwhile, the eye pupil size change, and/or the eye blinks frequency vs. the screen frame content change are also detected to generate user reaction information”), (See at least fig 20C, ¶ 116, “user's pupil size may increase when the content the user is viewing is interesting to the user, and the user's pupil size may decrease if the content the user is view is uninteresting to the user. Also, user's pupil size may show sudden increase if new content that captures user's attention appears on the screen. Eye sensing module 2502 can capture this eye dynamic information periodically, for example, at a video rate of at least 30 frame/second”).

Regarding claim 8, He discloses the method of claim 6, wherein determining the second frequency comprises capturing images of an eye of the user via an imaging device to determine the eye pupil diameter (See at least fig 20C, ¶ 13, “the photodetector module receives a
return light including at least a partial retroreflected light from an eye of the user. The device includes a processor in communication with the photodetector module and the two
groups oflight sources, the processor is configured to process an output signal from the photodetector module to determine positional and dimensional parameters of the eye of the user based at least on the received partial retroreflected light”), (See at least fig 20C, ¶ 64, “a video camera can observe one of the user's eyes. Image processing software analyzes the video image and traces the tracked feature. Based on calibration, the system determines where the user is currently looking”).

Regarding claim 10, He discloses the method of claim 1, further comprising determining, based on the determination that the second frequency does not match the first frequency, a lack of attention on the first visual stimulus by a user (See at least ¶ 10, “The associating can include associating a steadiness of the user's eye movement with an indication of a focus of the user's attention on the at least one content presented on the display screen”), (See at least fig 20C, ¶ 116, “user's pupil size may increase when the content the user is viewing is interesting to the user, and the user's pupil size may decrease if the content the user is view is uninteresting to the user. Also, user's pupil size may show sudden increase if new content that captures user's attention appears on the screen. Eye sensing module 2502 can capture this eye dynamic information periodically, for example, at a video rate of at least 30 frame/second”).

Regarding claim 11, He discloses the method of claim 10, wherein causing one or more operations to be performed comprises, in response to determining the lack of attention on the first visual stimulus by the user, causing a second visual stimulus associated with the first visual stimulus to be output (See at least claim 12, “the associating includes associating a steadiness of the user's eye movement with an indication of a focus of the user's attention on the at
least one content presented on the display screen”), (See at least fig 8 and 17, ¶ 93, “two different light sources that emit lights in different wavelengths are used to emit two lights of different wavelengths (1702), e.g., in which the first light source emits light at wavelengths >850 nm, e.g., in some examples at 940 nm, and in which the second light source emits light at wavelengths <850 nm, e.g., at 780 nm.”), (See at least ¶ 18, “The method includes using the first and second groups of light sources to emit light of different modulation frequencies to detect a direction of eye gaze…The method includes processing the output signal from the photodetector module to determine a location of gaze of the eye of the user on a display screen of the device based at least on the partial retroreflected light corresponding to the first and second modulated lights”).

Regarding claim 12, He discloses the method of claim 11, wherein the second visual stimulus is an enlarged version of the first visual stimulus (See at least fig 8 and 17, ¶ 93, “two different light sources that emit lights in different wavelengths are used to emit two lights of different wavelengths (1702), e.g., in which the first light source emits light at wavelengths >850 nm, e.g., in some examples at 940 nm, and in which the second light source emits light at wavelengths <850 nm, e.g., at 780 nm.”).

Regarding claim 15, He discloses one or more non-transitory computer-readable storage media including instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of: 
causing a first visual stimulus to be oscillated at a first frequency (See at least fig 8 and 17, ¶ 93, “two different light sources that emit lights in different wavelengths are used to emit two lights of different wavelengths (1702), e.g., in which the first light source emits light at wavelengths >850 nm, e.g., in some examples at 940 nm, and in which the second light source emits light at wavelengths <850 nm, e.g., at 780 nm.”); 
determining a second frequency associated with a user characteristic (See at least fig 8 and 17, ¶ 93, “two different light sources that emit lights in different wavelengths are used to emit two lights of different wavelengths (1702), e.g., in which the first light source emits light at wavelengths >850 nm, e.g., in some examples at 940 nm, and in which the second light source emits light at wavelengths <850 nm, e.g., at 780 nm.”); and 
based on a determination that the second frequency does not match the first frequency, determining a lack of attention on the first visual stimulus by a user (See at least fig 8 and 17, ¶ 93, “the detected modulated lights from two light sources, records the two different modulated signals (e.g., signals Sl and S2), and rejects ambient light without modulation (1706). By comparing the Sl and S2 signals…The signals (Sl and S2) corresponding to the first and second modulated light for each pixel can be used together to calculate the eye's position and/or movements (1710)”), (See at least fig 8 and 17, ¶ 6, “Examples of implementations of the disclosed technology can include using an eye sensing module integrated with the device to obtain the user's eye dynamics data presenting at least one content on the display screen of the device. The user's eye dynamics data includes at least user's eye movement and changes in the user's pupil size. The obtained user's eye dynamics data is analyzed to determine the user's reaction to the contents displayed on the display screen”), (See at least fig 8 and 17, ¶ 10, “The associating can include associating a steadiness of the user's eye movement with an indication of a focus of the user's attention on the at least one content presented on the display screen”).

Regarding claim 16, He discloses the one or more computer-readable storage media of claim 15, wherein causing the first visual stimulus to be oscillated at the first frequency comprises at least one of: oscillating a brightness amplitude of the first visual stimulus at the first frequency, or blinking the first visual stimulus at the first frequency (See at least fig 8 and 17, ¶ 93, “two different light sources that emit lights in different wavelengths are used to emit two lights of different wavelengths (1702), e.g., in which the first light source emits light at wavelengths >850 nm, e.g., in some examples at 940 nm, and in which the second light source emits light at wavelengths <850 nm, e.g., at 780 nm.”).

Regarding claim 17, He discloses the one or more computer-readable storage media of claim 15, further comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform the steps of: in response to determining the lack of attention on the first visual stimulus by the user, at least one of: causing a second visual stimulus associated with the first visual stimulus to be output, causing an audio component associated with the first visual stimulus to be output, or intervening in operation of a first sub-system (See at least fig 8 and 17, ¶ 93, “two different light sources that emit lights in different wavelengths are used to emit two lights of different wavelengths (1702), e.g., in which the first light source emits light at wavelengths >850 nm, e.g., in some examples at 940 nm, and in which the second light source emits light at wavelengths <850 nm, e.g., at 780 nm.”).

Regarding claim 18, He discloses a system, comprising: 
a memory storing an application; and a processor that, when executing the application (See at least fig 5A, ¶ 74, “The eye tracking unit 500 includes a processing unit 505 coupled to a memory unit 506. The memory unit 506 can, for example, include processor-executable code, which when executed by the processing unit 505, configures the eye tracking unit 500 to perform various operations”), is configured to: 
cause a first visual stimulus to be oscillated at a first frequency (See at least fig 8 and 17, ¶ 93, “two different light sources that emit lights in different wavelengths are used to emit two lights of different wavelengths (1702), e.g., in which the first light source emits light at wavelengths >850 nm, e.g., in some examples at 940 nm, and in which the second light source emits light at wavelengths <850 nm, e.g., at 780 nm.”); 
determine a second frequency associated with a pupil of an eye (See at least fig 8 and 17, ¶ 93, “two different light sources that emit lights in different wavelengths are used to emit two lights of different wavelengths (1702), e.g., in which the first light source emits light at wavelengths >850 nm, e.g., in some examples at 940 nm, and in which the second light source emits light at wavelengths <850 nm, e.g., at 780 nm.”); and 
based on a determination that the second frequency does not match the first frequency, determine a lack of attention on the first visual stimulus; and in response to determining the lack of attention on the first visual stimulus, cause one or more operations to be performed. (See at least fig 8 and 17, ¶ 93, “the detected modulated lights from two light sources, records the two different modulated signals (e.g., signals Sl and S2), and rejects ambient light without modulation (1706). By comparing the Sl and S2 signals…The signals (Sl and S2) corresponding to the first and second modulated light for each pixel can be used together to calculate the eye's position and/or movements (1710)”), (See at least fig 8 and 17, ¶ 6, “Examples of implementations of the disclosed technology can include using an eye sensing module integrated with the device to obtain the user's eye dynamics data presenting at least one content on the display screen of the device. The user's eye dynamics data includes at least user's eye movement and changes in the user's pupil size. The obtained user's eye dynamics data is analyzed to determine the user's reaction to the contents displayed on the display screen”), (See at least fig 8 and 17, ¶ 10, “The associating can include associating a steadiness of the user's eye movement with an indication of a focus of the user's attention on the at least one content presented on the display screen”).

Regarding claim 19, He discloses the system of claim 18, wherein causing one or more operations to be performed comprises causing a second visual stimulus associated with the first visual stimulus to be output at a third frequency (See at least fig 8 and 17, ¶ 83, “The method includes emitting a third light from the light source 503, e.g., such as an LED 2 (810), and
capturing, using the camera 504, an image of the retroreflection of the third emitted light retroreflected by the eye in a third video frame”).

Regarding claim 20, He discloses the system of claim 19, wherein the processor, when executing the application, is further configured to: determine a fourth frequency associated with the pupil of the eye; and based on a determination that the fourth frequency matches the third frequency, determine a presence of attention on the second visual stimulus (See at least fig 8(item 818) and 17, ¶ 83, “The method includes using the first, second, and third video frame data of {S1 } to calculate the position of the eye corresponding to an instance of time to emit the three lights and capture the three video frames (816). The method can includes repeating this process ( e.g., n times) to generate multiple, sequential frame sets”).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 9, 13, 14 are rejected under 35 U.S.C 103 as being unpatentable over He, in view of Toyoda et al. US 2018/0322783, hereinafter referred to as Toyoda, respectively.

Regarding claim 9, He discloses the method of claim 1.
He fails to explicitly disclose wherein the user characteristic comprises an electroencephalograph (EEG) of a user or a magnetoencephalograph (MEG) of the user.
However, Toyoda teaches an electroencephalograph (EEG) of a user or a magnetoencephalograph (MEG) of the user (See at least ¶ 53, “the monitoring module 220 can collect information about a direction of a gaze, a path/track of the gaze, heart rate, blood pressure, respiratory function, blood oxygen levels, perspiration levels, pupil dilation/size, brain activity (e.g., EEG data), salivation information, hand/arm positions, foot/leg positions, a general orientation of the operator in the vehicle 100”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify computer-implemented method of He and include an electroencephalograph (EEG) of a user or a magnetoencephalograph (MEG) of the user as taught by Toyoda because it would allow the method to collect information about the driver in order to gauge a response of the driver to the display scenario.

Regarding claim 13, He discloses the method of claim 10. 
He fails to explicitly disclose wherein causing one or more operations to be performed comprises, in response to determining the lack of attention on the first visual stimulus by the user, causing an audio component associated with the first visual stimulus to be output.
However, Toyoda teaches wherein causing one or more operations to be performed comprises, in response to determining the lack of attention on the first visual stimulus by the user, causing an audio component associated with the first visual stimulus to be output (See at least ¶ 4, “provide audible alerts to maintain vigilance and/or to inform the driver of risks”), (See at least ¶ 18, “through audible alerts or other sensory indicators that seek to force or directly persuade the driver to engage with the vehicle and the driving tasks”), (See at least ¶ 57, “embellishing the graphical elements ( e.g., decreasing opacity, increasing brightness, adding additional graphics, etc.) and/or by controlling the vehicle 100 to provide haptic feedback, generating an audible alert, etc”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify computer-implemented method of He and include wherein causing one or more operations to be performed comprises, in response to determining the lack of attention on the first visual stimulus by the user, causing an audio component associated with the first visual stimulus to be output as taught by Toyoda because it would allow the method to collect information about the driver in order to gauge a response of the driver to the display scenario.

Regarding claim 14, He discloses the method of claim 10.

However, Toyoda teaches wherein causing one or more operations to be performed comprises, in response to determining the lack of attention on the first visual stimulus by the user, intervening in operation of a first sub-system (See at least ¶ 4, “provide audible alerts to maintain vigilance and/or to inform the driver of risks”), (See at least ¶ 18, “through audible alerts or other sensory indicators that seek to force or directly persuade the driver to engage with the vehicle and the driving tasks”), (See at least ¶ 57, “embellishing the graphical elements ( e.g., decreasing opacity, increasing brightness, adding additional graphics, etc.) and/or by controlling the vehicle 100 to provide haptic feedback, generating an audible alert, etc”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify computer-implemented method of He and include wherein causing one or more operations to be performed comprises, in response to determining the lack of attention on the first visual stimulus by the user, intervening in operation of a first sub-system as taught by Toyoda because it would allow the method to collect information about the driver in order to gauge a response of the driver to the display scenario.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can 




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665